DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, and 6- 10, 12, 14-16, 18, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling et al. (US 2006/0026521; hereinafter Hotelling) in view of Reed et al. (US 2008/0120196; hereinafter Reed). 
Regarding claim 2:
Hotelling discloses an electronic device (see Figs. 1 and 21 A), comprising: 
a touch-sensitive surface (see Fig. 1; input device 70 includes a touch-sensitive surface; see paragraph 61);
a display (see Fig. 1; display 68);
one or more processors (see Fig. 1; processor 56);
memory (see Fig. 1; memory 58); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying a first section of a document on the display, wherein the document has a plurality of sections that includes the first section of the document (see Figs. 20 and 21 A; the display is displaying a page from a group of pages; note that Fig. 21A display page 1 of the group of pages); and
detecting a first finger gesture on the touch-sensitive surface (see Fig. 21; first finger gesture is a leftward swipe); 
in response to detecting the first finger gesture (see Fig. 21, steps 604 and 606):
ceasing to display the first section of the document (see Fig. 2IB; page 1 is no longer displayed in response to page turning gesture) ;
displaying a second section of the document on the display, wherein the second section of the document is adjacent to the first section of the document (see Fig. 21B; page 2 is displayed).
Hotelling does not disclose the program including instruction for:
outputting an audible document section indicia that corresponds to the first section of the document;
and in response to detecting the first finger gesture:
outputting an audible document section indicia that corresponds to the second section of the document.
In the same field of endeavor, Reed discloses an electronic device (see Fig. 10), comprising:
a touch sensitive surface (see Fig. 10 and paragraph 200; the user interface includes a touch-sensitive display 124);
a display (see Fig. 10; display 150);
one or more processors (see Fig. 9; CPU); and
one or more program, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (see paragraph 189), the one or more programs including instructions for:
displaying a first section of a document on the display, wherein the document has a plurality of sections that includes the first section of the document (see Fig. 10 and paragraph 216); 
outputting an audible document section indicia that corresponds to the first section of the document (see paragraphs 215-216; the page number of current location in the audiobook is announced to the user); and
detecting a first finger input on the touch-sensitive surface (see 
in response to detecting a first finger gesture (see Fig. 10 and paragraph 206; user pressing on the forward button 156): 
ceasing to display the first section of the document (see Fig. 10; when the user presses the forward button 156, the first section of the document is replaced by the next page); 
displaying a second section of the document on the display, wherein the second section of the document is adjacent to the first section of the document (see paragraph 221-222); 
outputting an audible document section indicia that corresponds to the second section of the document, wherein the audible document section indicia includes a plurality of words outputted as spoken text that provide navigation information about a currently displayed section of the document (see paragraphs 221-223) and the number of sections in the document (see paragraph 216; “This book has 578 pages” is an audible document section indicia that describes “the number of sections in the document”). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Hotelling with the teaching of Reed to include outputting an audible document section indicia that corresponds to the first section of the document; and in response to detecting the first finger gesture: outputting an audible document section indicia that corresponds to the second section of the document, wherein the audible document section indicia includes a plurality of words outputted as spoken text that provide navigation information about a currently displayed section of the document and the number of sections in the document. One of ordinary skill in the art would have been motivated to do this because user with impaired vision can easily navigate to a different page of the audiobook (see paragraph 339). 
Regarding claim 3:
Hotelling and Reed disclose all the features in claim 2. Hotelling further disclose the electronic device, wherein the display is a touch screen display and the touch-sensitive surface is on the display (see Figs. 21A-21B and paragraph 62).
Regarding claim 6:
Hotelling and Reed disclose all the features in claim 2. Hotelling further discloses the electronic device, wherein the one or more programs further include instructions for:
detecting a second finger gesture on the touch-sensitive surface while displaying the second section of the document (see Figs. 21A-21B and paragraph 118; “the user swipes their finger over the page number in a direction to the left of the page 630”, “This can be performed repeatedly to whisk through the group of pages”; this suggests that there is at least a third page following the second page of the document); and
in response to detecting the second finger gesture on the touch-sensitive surface: 
ceasing to display the second section of the document (see Fig. 2IB and paragraph 118; when the user swipe toward the left direction, the second page is no longer visible);
displaying a third section of the document on the display, wherein the third section of the document is adjacent to the second section of the document (see Fig. 2IB and paragraph 118; after the swipe gesture performed on the second page, the third page is displayed).
Hotelling does not disclose outputting an audible document section indicia that corresponds to the third section of the document.
However, Reed discloses outputting an audible document section indicia that corresponds to a third section of the document (see paragraphs 222).
The motivation to combine Hotelling and Reed is provided in claim 2 above. 
Regarding claim 7:
Hotelling and Reed disclose all the features in claim 6. Reed further discloses the electronic device, wherein the audible document section indicia that corresponds to the third section of the document includes a plurality of words outputted as spoken text corresponds to the third section of the document (see page 222; when user press the back button and user is prompted with audible “Page 7”).
The motivation to combine Hotelling and Reed is provided in claim 2 above.
Regarding claim 8:
Hotelling and Reed disclose all the features in claim 8. Hotelling further disclose the electronic device, wherein the one or more programs further include instructions for:
detecting a third finger gesture on the touch-sensitive surface while displaying the third section of the document, wherein the third finger gesture is in a direction substantially opposite the second finger gesture (see Fig. 21C; user’s finger is swiped toward the right); and 
in response to detecting the third finger gesture on the touch-sensitive surface: 
ceasing to display the third section of the document (see Figs. 21C-21D and paragraph 118; Hotelling teaches that there are multiple pages available for user to whisk through, which suggests that there is more than 2 pages in the document; when user arrived at page 3, the user can perform the reverse swipe gesture to return to the previous page);
redisplaying the second section of the document on the display (see Fig. 21C-21D and paragraph 118; when the user returned to page 2, page 2 is redisplayed).
Hotelling does not disclose outputting an audible document section indicia that corresponds to the second section of the document.
However, Reed discloses outputting the audible document section indicia that corresponds to the second section of the document (see paragraph 222; “If the user is close to the beginning or end of the book, then each press of the Backward or Forward button will move the current position by one printed equivalent page toward the Beginning or end of the book, respectively”; the user can press either forward or backward button, and the page number of the current page would be outputted).
The motivation to combine Hotelling and Reed is provided in claim 2 above. 
Regarding claims 9 and 10:
Claims 9 and 10 each recites similar limitations as claims 2. Hence, claims 9 and 10 are rejected under the same reasons as discussed in claim 2 above.
Regarding claims 12, 14-16, 18, and 20-22:
Claims 12, 14-16, 18, and 20-22 recite similar limitations as claims 3 and 6-8. Hence, claims 12, 14-16, 18, and 20-22 are rejected under the same reasons as discussed above in claims 3 and 6-8.
Claims 11, 17, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Reed as applied to claim 2 above, and further in view of Taboada et al. (US 2007/0061755; hereinafter Taboada). 
Regarding claim 11:
Hotelling and Reed disclose all the features in claim 2. 
Hotelling further discloses the electronic device of claim 2, wherein the one or more programs further includes instructions for:
detecting a second finger gesture on the touch-sensitive surface (see Figs. 21A-21B and paragraph 118; “the user swipes their finger over the page number in a direction to the left of the page 630”, “This can be performed repeatedly to whisk through the group of pages”; this suggests that there is at least a third page following the second page of the document); and 
in response to detecting the second finger gesture:
displaying a third section of the document on the display, wherein the third section of the document corresponds to an end of the document (see Fig. 2IB and paragraph 118; after the swipe gesture performed on the second page, the third page is displayed; the third page can be an end of the document).
Hotelling and Reed do not disclose outputting an audible document section indicia that corresponds to the third section of the document and indicates that the end of the document has been reached.
In the same field of endeavor, Taboada discloses an electronic device wherein the one or more programs further include instruction for outputting a document section indicia that corresponds to the third section of the document and indicates that the end of the document has been reached (see Fig. 2; document section indicia 240; user can flip through different pages of the book, and when user is at the last page of the page, the document section indicia would be “27 of 27” which indicates that the end of the document has been reached).
	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Hotelling, Reed and Taboada to output an audible document section indicia that corresponds to the third section of the document and indicates that the end of the document has been reached. The combination would have yielded a predictable result of informing the user/listener that the end of the audiobook has been reached. 
	Regarding claims 17 and 23: 
	Claims 17 and 23 each recites similar limitations as claim 11.  Hence, claims 17 and 23 are rejected under the same reasons as discussed above in claim 11. 
Claims 4, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view of Reed as applied to claim 2 above, and further in view of Westerman et al. (US 7,030,861; hereinafter Westerman).
Regarding claim 4:
Hotelling and Reed disclose all the features in claim 2. However, Hotelling and Reed do not disclose the first finger gesture includes multiple concurrent finger contacts on the touch-sensitive surface.
In the same field of endeavor, Westerman discloses an electronic device, wherein the first finger gesture includes multiple concurrent finger contacts on the touch-sensitive surface (see Fig. 1; gesture 114 is a multiple concurrent finger contacts used for navigating pages).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Hotelling in view of Reed such that the first finger gesture includes multiple concurrent finger contacts on the touch-sensitive surface as taught by Westerman. One of ordinary skill in the art would have been motivated to do this because design preference. In other words, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any kind of assigned touch input gesture in order to navigate pages, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claims 13 and 19:
Claims 13 and 19 each recites similar limitation as claim 4. Hence, claims 13 and 19 are rejected under the same reason as discussed above in claim 4.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/13/2021, with respect to the rejection(s) of claim(s) 2, 9 and 10 under 35 U.S.C 103 as being unpatentable over Hotelling in view of Srinivasan and Litwiller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hotelling in view of Reed.  See details above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625